Order entered April 30, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01269-CV

                           TIFFANY LYNN FRASER, Appellant

                                           V.

    TIMOTHY PURNELL, AS INDEPENDENT EXECUTOR, ESTATE OF TOMMY
                ARTHUR PURNELL, DECEASED, Appellee

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-927-1

                                        ORDER
       We GRANT appellee’s April 27, 2014 second motion to extend time to file brief and

ORDER the brief be filed no later than May 27, 2014. No further extensions will be granted

absent exigent circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE